UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10 Q ÖQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 “OR” TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO. Commission File Number 1-14795 AMERICAN SAFETY INSURANCE HOLDINGS, LTD. (Exact name of Registrant as specified in its charter) Bermuda Not Applicable (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) The Boyle Building, 2nd Floor 31 Queen Street Hamilton, HM 11, Bermuda (Address, zip code of principal executive offices) (441) 296-8560 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. _X_ Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one) Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes_X_No The aggregate number of shares outstanding of Registrant’s common stock, $0.01 par value, on August 3, 2010 was 10,251,734. AMERICAN SAFETY INSURANCE HOLDINGS, LTD. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 27 PART I - FINANCIAL INFORMATION Item 1.Financial Statements American Safety Insurance Holdings, Ltd. and Subsidiaries Consolidated Balance Sheets (dollars in thousands except share data) June 30, 2010 (Unaudited) December 31, 2009 Assets: Investments available-for-sale: Fixed maturity securities at fair value (including $5,845 and $5,384 from VIE) $ $ Common stock, at fair value Preferred stock, at fair value Short-term investments, at fair value (including $2,969 and $1,161 from VIE) Total investments Cash and cash equivalents (including $317 and $54 from VIE) Accrued investment income (including $56 and $50 from VIE) Premiums receivable (including $3,472 and $1,058 from VIE) Ceded unearned premiums (including $453 and $640 from VIE) Reinsurance recoverable (including $13,773 and $13,886 from VIE) Deferred income taxes Deferred acquisition costs (including $(222) and $(22) from VIE) Property, plant and equipment, net Goodwill Other assets (including $0 and $1,614 from VIE) Total assets $ $ Liabilities and Shareholders' Equity: Liabilities: Unpaid losses and loss adjustment expenses (including $17,691 and $17,733 from VIE) $ $ Unearned premiums (including $1,189 and $1,378 from VIE) Ceded premiums payable (including $1,420 and $63 from VIE) Funds held (including $182 and $191 from VIE) Securities payable 21 Other liabilities (including $2,120 and $785 from VIE) Loans payable Total liabilities $ $ Shareholders’ equity Preferred stock, $0.01 par value; authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, $0.01 par value; authorized 30,000,000 shares; issued and outstanding at June 30, 2010, 10,218,234 and December 31, 2009, 10,323,875 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Total American Safety Insurance Holdings, Ltd. (ASIH, Ltd.) shareholders’ equity Equity in non-controlling interest Total shareholders' equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated interim financial statements (unaudited). 3 American Safety Insurance Holdings, Ltd. and Subsidiaries Consolidated Statements of Operations (Unaudited) (dollars in thousands except per share data) Three Months Ended June 30, Six Months Ended June 30, INCOME STATEMENT DATA: Revenues: Direct earned premiums $ Assumed earned premiums Ceded earned premiums ) Net earned premiums Net investment income Net realized gains Fee income Other income 10 65 30 84 Total revenues Expenses: Losses and loss adjustment expenses Acquisition expenses Other underwriting expenses Interest expense Corporate and other expenses Total expenses Earnings before income taxes Income taxes Net Earnings $ Less:Net earnings attributable to the non-controlling interest 93 Net earnings attributable to ASIH, Ltd. $ Net earnings per share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted See accompanying notes to consolidated interim financial statements (unaudited). 4 American Safety Insurance Holdings, Ltd. and Subsidiaries Consolidated Statements of Cash Flow (Unaudited) (dollars in thousands) Six Months Ended June 30, Cash flow from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Realized (gains) on sale of investments ) ) Depreciation expense Stock based compensation expense Change in deferred acquisition costs, net ) Amortization of premiums on investments Deferred income taxes ) ) Change in operating assets and liabilities: Accrued investment income ) Premiums receivable ) Reinsurance recoverable ) ) Ceded unearned premiums Funds held Unpaid losses and loss adjustment expenses Unearned premiums ) ) Ceded premiums payable ) Other liabilities ) Other assets, net ) ) Net cash provided by operating activities Cash flow from investing activities: Purchases of fixed maturities $ ) $ ) Purchases of common stock - ) Proceeds from sale of fixed maturities Proceeds from sale of equity securities - (Increase) decrease in short-term investments ) Consideration paid for acquired companies, net - ) Purchase of fixed assets, net ) ) Net cash used in investing activities ) ) Cash flow from financing activities: Stock repurchases $ ) $ ) Proceeds from exercised stock options Proceeds from termination of interest rate swaps - Net cash (used in) provided by financing activities ) 4 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Income taxes paid $
